DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-2, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauchly et al. (US 8164617) in view of Graham et al. (WO 2007123946) and further in view of ISHIDA et al. (JP 2018101916). 
Regarding claims 1, 10 and 11, Mauchly discloses an information processing apparatus (Col.2 lines 14-21: Mauchly discusses a telepresence apparatus with video camera and display wall, i.e. an information processing apparatus), comprising processing circuitry configured to   when determining both that the detected sound is the specific sound and is generated at the first point (Col.3 lines 23-35 and Col.21 lines 60-67: Mauchly discusses how a telepresence apparatus configured to process the camera signals to create video signals representing a particular view of the scene as viewed from particular point at a particular distance from the scene; and how an audio processing module accept signals from the microphones and to generate audio to the formed video, to compress the generated audio to combine with the formed video for transmission to one or more remote endpoints, i.e. it is obvious that a video signal of a particular view of the scene, generate a specific sound at another end point), each of the plurality of points having a telepresence apparatus constituting a telepresence system that performs bidirectional communication of images and sounds for communication between users respectively located at the plurality of points (Col.7 lines 29-45, Col.8 lines 25-35, Col.22 lines 50-65 and fig.2: Mauchly discusses how a processing system includes a communication subsystem and video conferencing system (i.e. allowing bidirectional communication) that is coupled to a network such as, the internet at one end, and to the audio and video codecs at the other end; and how the telepresence system/apparatus couple via the network to at least one remote endpoint).  
Mauchly discloses the invention set forth above but does not specifically points out “perform presentation processing that provides an indication, to a user at a second point, of the plurality of points, different from the first point, that the specific sound generated at the first point is not a sound generated at the second point”
Graham however discloses a system perform presentation processing that provides an indication, to a user at a second point, of the plurality of points, different from the first point, that the specific sound generated at the first point is not a sound generated at the second point (Col.2 lines 23-30 and Col.3 lines 1-11: Graham discusses how each local loudspeaker in a telepresence system positioned proximate to a respective local display and operable to reproduce the sound signal from the voice of the at least one user within the respective area reproduced by the respective local display).    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Mauchly, and modify a system perform presentation processing that provides an indication, to a user at a second point, of the plurality of points, different from the first point, that the specific sound generated at the first point is not a sound generated at the second point, as taught by Graham, thus providing location specific sound in a telepresence system, as discussed by Graham. 
Mauchly in view Graham disclose the invention set forth above but does not specifically points out “determine whether a detected sound is a specific sound, of a plurality of predetermined specific sounds, and whether the detected sound is generated at a first point of a plurality of points” 
ISHIDA however discloses a system determine whether a detected sound is a specific sound, of a plurality of predetermined specific sounds, and whether the detected sound is generated at a first point of a plurality of points (abstract lines 1-7, Paragraphs: 0009, 0013 and 0124: ISHIDA discusses how a detection means detecting specific sound from the multiple voice information acquired by the voice acquisition means; and how a specific sound and detection location of the event to be judged are the same as the result of the event to be compared)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Mauchly and Graham, and modify a system determine whether a detected sound is a specific sound, of a plurality of predetermined specific sounds, and whether the detected sound is generated at a first point of a plurality of points, as taught by ISHIDA, thus allowing to detect a specific sounds based on audio information from the microphone and detection of moving objects based on video information from the camera, specific An event occurs when sound is detected, as discussed by ISHIDA.    
Considering claim 2, ISHIDA discloses the information processing apparatus according to claim 1, wherein the processing circuitry is further configured to acoustically process and output the specific sound at the second point, when determining that specific sound is generated at the first point (abstract lines 1-7, Paragraphs: 0013 and 0124: ISHIDA discusses how a detection means detecting specific sound from the multiple voice information acquired by the voice acquisition means; and how a specific sound and detection location of the event to be judged are the same as the result of the event to be compared).  
Considering claim 7, ISHIDA discloses the information processing apparatus according to claim 1, wherein the processing circuitry is further configured to cause results of the presentation processing to be displayed on a display at the second point, when determining that the specific sound is generated at the first point (abstract lines 8-10 and 0005, 0007: ISHIDA discusses how a system displaying based on the feature amount of the audio information of the specific sound).   
Considering claim 9, Mauchly discloses the information processing apparatus according to claim 1, wherein the specific sound is a sound generated in common at the first point and the second point (Col.3 lines 1-13, Col.22 lines 50-65 and fig.2). 
Considering claim 12, ISHIDA discloses the information processing apparatus of claim 1, wherein the processing circuitry is further configured to receive a first audio signal of a first sound generated at the first point and receive a second audio signal of a second sound generated at the second point, and determine whether either of the first and second sounds is one of the predetermined specific sounds (abstract lines 1-7: ISHIDA discusses a voice acquisition means for acquiring voice information from microphones individually corresponding to the multiple imaging devices in association with video information captured by the imaging device, detection means for detecting specific sound from the multiple voice information (i.e. captured from the first point and second point) acquired by the voice acquisition means). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants argued the prior arts of the record fail to disclose determining whether a detected sound is a specific sound, of a plurality of predetermined specific sounds, and whether the detected sound is generated at a first point of a plurality of points” Examiner respectfully disagrees. The prior arts of the newly applied prior art disclose how a detection means detecting specific sound from the multiple voice information acquired by the voice acquisition means; and how a specific sound and detection location of the event to be judged are the same as the result of the event to be compared (ISHIDA: abstract lines 1-7, Paragraphs: 0009, 0013 and 0124). Therefore, the prior arts of the record disclosed the argued claims limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             08/09/2022